Citation Nr: 0808246	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to benefits under 38 U.S.C. § 
1151 for nerve damage as a result of a hernia operation.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1972 to 
April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he developed an additional nerve 
disability following hernia surgery at a VA medical center.  
The veteran's claim was previously denied by a June 1995 
rating decision and the veteran failed to perfect his appeal.  
The veteran filed to reopen his claim in 2002.  

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses the 
notice that must be given to a claimant who is attempting to 
re-open a claim. Kent holds that VA must inform a veteran why 
his claim was previously denied; and it must specifically and 
affirmatively describe the kind of evidence that is required 
to reopen the claim.  Here, in September 2002, the veteran 
was sent a general letter informing him that his claim had 
been denied and that he needed to provide new and material 
evidence to reopen his claim.  The letter provided a limited 
definition of "new" and "material" but it failed to 
provide any information about what was required to establish 
a claim under 38 U.S.C.A. § 1151; and it failed to inform the 
veteran that either his claim had previously been denied 
because he had not presented evidence showing a nerve 
disability or that to reopen his claim he would need to show 
evidence of a current nerve disability.

In light of the Kent decision, the September 2002 notice is 
inadequate and a remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the Court's holding in 
Kent, notify the veteran of information 
and evidence necessary to reopen his 
claim, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claims.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim, 
and provide the veteran an explanation as 
to the meanings of "new" evidence and 
"material" evidence within the context 
of his claim to reopen the claim of 
entitlement to benefits under 38 U.S.C. § 
1151 for nerve damage as a result of a 
hernia operation.  Additionally, explain 
to him that this claim was previously 
denied because there was no evidence 
showing an additional nerve disability, 
and tell him that in order to reopen his 
claim evidence showing the presence of 
current nerve disability is necessary.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.
  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



